Citation Nr: 1800298	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a tumor.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to February 1960, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A bilateral hearing loss disability did not manifest in service or for many years thereafter and is not related to service.

2.  Tinnitus did not manifest in service or for many years thereafter and is not related to service.

3.  A respiratory disorder did not manifest in service and is not related to service.

4.  A tumor did not manifest in service or for many years thereafter and is not related to service.

5.  Hypertension did not manifest in service or for many years thereafter and is not related to service.

6.  A heart disorder did not manifest in service or for many years thereafter and is not related to service.

7.  An acquired psychiatric disorder is not shown by the record.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

3.  A respiratory disorder was not incurred in or aggravated by service. 38 U.S.C. § 1110 (2012);  38 C.F.R. § 3.303 (2017).

4. A tumor was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  	 

5.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  	

6.  A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

7.  An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran has not raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service-connection claims for tumor, hypertension, and heart disorder for opinion as to whether these disabilities are related to service.  However, for the reasons explained in greater detail below, no such examination is required because the credible evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.   

A VA examination under the standards of McLendon is not warranted for these claimed disabilities. With respect to the claimed tumor, hypertension and heart disease, the competent and credible evidence of record does not suggest persistent or recurrent symptoms since service, or a relationship to service. Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes an organic diseases of the nervous system (including tinnitus), psychoses, malignant tumors, and cardiovascular-renal disease, including hypertension.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, psychoses, malignant tumors, and cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus.
The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed hearing loss or tinnitus. The Veteran was not offered any audiometric tests in service, but whispered voice test findings from July 1960, September 1961, and on discharge in July 1962 were 15 out of 15 bilaterally.  On report of medical history in September 1961, the Veteran endorsed ear nose and throat trouble, which prior reports of medical history reflect relates to a prior throat surgery.

Following service, on VA examination in September 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
40
50
LEFT
25
30
40
40
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

The examiner noted that she reviewed the Veteran's file included service treatment records.  TheVeteran reported onset of his hearing loss was "as far back as he could remember" and increased in severity over time.  The Veteran also reported that he was exposed to noise in service as a machinist mate in the engine room, operating and repairing main propulsion engines without the use of hearing protection.  As a civilian, he was a construction electrician with periodic noise exposure on construction sites without the use of ear protection. 

The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in service.  In so finding, the examiner noted that there was a relatively flat configuration of hearing loss inconsistent with noise exposure.  In addition, the Veteran gave a vague report as to onset.  There was lack of documentation of change in hearing during service, and lack of documentation of complaints of hearing loss in-service or since discharge, and he first filed a claim more than 50 years after service separation.

In regard to tinnitus, the Veteran reported long-standing tinnitus which he stated he became aware of when he was no longer in service and was in quiet situations.

The examiner determined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In so finding, the examiner again noted that there was a relatively flat configuration of hearing loss inconsistent with noise exposure, vague report of onset, lack of documentation of hearing changes or complaint of hearing loss/tinnitus in service or since discharge, and that the Veteran filed a claim for service connection more than 50 years after service.

The Veteran does have a current bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385, as well as diagnosis of tinnitus.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  However, upon careful review of the record, the Board finds that service connection for bilateral hearing loss disability and tinnitus is not warranted.  

The earliest indication any hearing loss following the Veteran's separation from service is the 2014 VA examination, over 50 years after his discharge from service.  The 2014 VA examination then disclosed a current hearing loss disability as defined in VA regulations.  38 C.F.R. § 3.385.  While the Veteran reported longstanding hearing loss and tinnitus there is no earlier indication of bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, or tinnitus prior to this examination.

The Board notes that the Veteran is competent to report when he first experienced hearing problems and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, to the extent that the Veteran has reported hearing loss and tinnitus since service, the Board finds that these statements are outweighed by the more probative evidence of record.  The Veteran's service treatment records reflect no complaint, finding or diagnosis of hearing loss or tinnitus and there is no indication of hearing problems on report of medical history in September 1961.  Here, the contemporaneous in-service record, prepared by a skilled professional and his denial of pertinent pathology are more probative and more credible than remote lay statements advanced in support of a claim for benefits.

As indicated, the record reflects that the Veteran has been diagnosed with sensorineural hearing loss and tinnitus.  However, an organic disease of the nervous system was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  In essence, hearing loss was not manifest during service or within one year of separation.

Here, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss to his active service. The only medical opinion on the matter is the opinion provided by the November 2015 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's treatment records, and took a history from the Veteran before determining that the Veteran's hearing loss and tinnitus was inconsistent with an etiology of acoustic trauma.  With the available information, the examiner concluded that the Veteran's hearing loss and tinnitus was less likely than not related to service, to include any noise exposure therein.

To the extent that the Veteran relates his hearing loss and tinnitus to service, on the question as to whether current hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who provided the VA opinion is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that the bilateral hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current bilateral hearing loss disability and tinnitus and the conceded in-service noise exposure.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Respiratory Disability

The Veteran's service treatment records reflect that, at service entrance in 1956, his chest x-ray was essentially negative except for a healed Ghon complex at the right lower lung field.

No complaints, findings, or diagnosis with respect to a respiratory disorder were indicated in service, though the Veteran was treated for common colds and a sore throat on a few occasions.

On report of medical history in July 1961, the Veteran endorsed a history whooping cough.  On discharge in July 1962, no abnormalities with respect to the lungs or chest were indicated, and chest x-ray was negative.

On VA examination in August 2014, the Veteran reported that he was exposed to asbestos during service in his duties as a machinist.  He complained of having colds 3 to 4 times a year and constant cough.  He had a daily cough with sputum, occasionally with blood.  He denied shortness of breath, dyspnea on exertion, or wheezing.

After physical examination, pulmonary function test studies, and chest x-ray, the examiner diagnosed cough and noted a date of diagnosis of 2014.

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that a service chest x-ray from May 1956 revealed a healed Ghon Complex, which is a lesion seen in the lung that is caused by tuberculosis.  His separation examination in July 1962 did not indicate any respiratory problems, and chest x-rays from July 1962 and August 2014 were normal.

Upon careful review of the record, the Board finds that service connection for the claimed respiratory disorder must be denied.  Here, the record reflects in-service treatment for episodes of common cold and sore throat, but no chronic respiratory disorder.  The post-service VA examiner diagnosed cough.

This first evidence of a respiratory disorder is on the August 2014 VA examination. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection);38 C.F.R. § 3.303(b).

None of the probative evidence supports a finding of a relationship between the Veteran's claimed respiratory disorder and service..  The only pertinent medical opinions of record is the August 2014 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current respiratory disorder, diagnosed as cough, and his service. 

Thus, the only credible, probative opinions of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

Finally, to the extent that the Veteran advances his own theory that his respiratory disorder is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau, 492 F3d. at 1372). In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of a chronic respiratory disorder many years after service with no suggestion that such disability has been caused and/or aggravated by an in-service event, to include alleged asbestos exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287   (Fed. Cir. 2009).

C. Tumor, Hypertension and Heart Disorder

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed tumor, hypertension, or heart disorder.  On discharge examination in July 1962, the heart and vascular systems were noted to be normal.  His blood pressure was 116/92.  No abnormalities with respect to a tumor were indicated.

Post-service VA treatment records reflect assessment of hypertension, ischemic cardiomyopathy, coronary artery disease, heart failure in 2009.  Also a history of pheochromocytoma (adrenal gland tumor), status post adrenectomy is noted in February 2009.  These records do not address or suggest a potential relationship to service.

The Veteran had also not submitted any lay statement as to why he believes that the claimed disabilities are related to service.

This first evidence of the claimed disabilities in on VA treatment in 2009, more than 50 years after discharge form service.  See Maxson,  230 F.3d at 1333.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's hypertension, heart disease, and adrenal gland tumor and service.

Thus, based upon the cumulative record, the Board concludes that hypertension, heart disease, and adrenal gland tumor, first manifest years post service and that there is no nexus to service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Accordingly, the claims for service connection for hypertension, a heart disorder, and a tumor must be denied. In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

D.  Psychiatric Disorder

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed psychiatric disorder.  He was found to be normal from a psychiatric standpoint on discharge examination in July 1962.

Post-service VA treatment records dated from 2009 to 2015 do not indicate diagnosis of a psychiatric disorder, and the Veteran frequently denied anxiety or depression.

In sum, the record includes no diagnosis of depression or any other acquired psychiatric disorder.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current psychiatric disorder, and he has not provided any lay evidence that would suggest the existence of a disease or injury.

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for respiratory disability is denied.

Entitlement to service connection for tumor is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disorder is denied.

Entitlement to service connection for acquired psychiatric disorder, to include depression, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


